Case 6:19-cv-01353-RRS-PJH Document 16 Filed 05/21/20 Page 1 of 5 PageID #: 104



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA


 LUMAS GUIDRY, SR.

 VERSUS                                                   CIVIL ACTION NO.: 6:19-cv-1353

 WAVELAND SERVICES, INC.,
 LeBAS LAW OFFICES, APLC and
 SEABRIGHT INSURANCE COMPANY


                                      MEMORANDUM RULING

        The present matter before the Court is a Motion to Dismiss under Rules 12(b)(1) and

 12(b)(6) of the Federal Rules of Civil Procedure filed by defendants Waveland Services, Inc.,

 LeBas Law Offices, APLC, and SeaBright Insurance Co. (collectively, “Defendants”). Defendants

 contend that the Court lacks subject matter jurisdiction. Alternatively, they contend that the

 complaint fails to state a claim upon which relief can be granted. As explained below, the Court

 GRANTS Defendants’ Rule 12(b)(1) Motion to Dismiss on the grounds that the Court lacks

 subject matter jurisdiction over this action. The Court DENIES Defendants’ Rule 12(b)(6) Motion

 to Dismiss as moot.

                                                I.
                                          BACKGROUND

        Plaintiff Lumas Guidry, Sr. filed this personal injury action pro se. Guidry’s complaint

 provides few facts about his claims, merely alleging that he was "assaulted on the job" and, as a

 result, "became disabled." [Doc. 1-1] Guidry further alleges that Waveland failed "to compensate

 my injury, and medical [sic] which I'm receiving that is not completely covered under my current

 medical plan." [Doc. 1-2] Guidry alleges that SeaBright failed "to pay for my medical treatment,

 personal injury, and indemnity insurance." [Id.] Finally, with respect to LeBas Law Offices,



                                                1
Case 6:19-cv-01353-RRS-PJH Document 16 Filed 05/21/20 Page 2 of 5 PageID #: 105



 Guidry alleges that LeBas failed “to present all evidence on my behalf in the case, prolonging my

 case when Judge Avery stated in court to them that they should have settled my case before coming

 into in his court, and also not presenting all the evidence." [Id.] The complaint provides no

 additional factual detail as to the circumstances of Guidry’s injury or the nature of his claims.

         Plaintiff expressly grounds subject matter jurisdiction on diversity jurisdiction under 28

 U.S.C. §1332(a)(2). Guidry is an individual who resides in Lafayette, Louisiana. Both Waveland

 and LeBas Law Offices are Louisiana corporations. [Doc. 3 at Exhibit A] Waveland's principal

 place of business is located in Eunice, Louisiana. [Id.] The principal place of business of the LeBas

 Law Offices is in Lafayette, Louisiana. [Id.] The complaint alleges that SeaBright is based in

 Seattle, Washington. [Doc. 1-1] Defendants challenge subject matter jurisdiction on the ground

 that there is not complete diversity of citizenship between Guidry and Defendants. After

 defendants filed their Motion to Dismiss, Guidry filed a motion seeking leave to amend his

 complaint to change the jurisdictional basis of this action from diversity to federal question

 jurisdiction. [Doc. 12] Plaintiff's motion was denied on the grounds that there are no facts set forth

 in the proposed amended complaint or in the original complaint that would support a finding that

 Guidry's claims arise under federal law.1 [Doc. 15]

                                                     II.
                                                 DISCUSSION

         Federal courts are courts of limited jurisdiction and possess only the jurisdiction granted

 by Article III of the Constitution and conferred by statute. Howery v. Allstate Ins. Co., 243 F.3d

 912, 916 (5th Cir. 2001). District courts have original jurisdiction over civil actions “between …



 1
  Guidry’s motion to amend merely states: “I Lumas Guidry would like to file and amendment to this case From a
 Diversity case and make it a Federal Question case.” [Doc. 15] The motion includes no additional facts or
 authorities demonstrating a basis for federal question jurisdiction.


                                                        2
Case 6:19-cv-01353-RRS-PJH Document 16 Filed 05/21/20 Page 3 of 5 PageID #: 106



 citizens of different States" where the amount in controversy exceeds $75,000, exclusive of

 interest and costs. 28 U.S.C. §1332(a)(2). Diversity jurisdiction under section 1332 requires

 complete diversity, meaning "all persons on one side of the controversy [must] be citizens of

 different states then all persons on the other side." McLaughlin v. Miss. Power Co., 376 F.3d 344,

 353 (5th Cir. 2004). A corporation is a citizen of its state of incorporation and the state in which

 its principal place of business is located. 28 U.S.C. § 1332(c)(1). With respect to a natural person,

 "citizenship has the same meaning as domicile," and "the place of residence is prima facie the

 domicile." MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019)

 (quoting Stine v. Moore, 213 F.2d 446, 448 (5th Cir. 1954)).

          Defendants contend that complete diversity does not exist between Guidry and all of the

 "properly joined defendants." Motions filed under Rule 12(b)(1) of the Federal Rules of Civil

 Procedure allow a party to challenge the subject matter jurisdiction of a federal court to hear a

 case. Ramming v. United States, 281 F.3d 158, 161 (5th Cir.2001). A lack of subject matter

 jurisdiction may be found in "(1) the complaint alone; (2) the complaint supplemented by

 undisputed facts evidenced in the record; or (3) the complaint supplemented by undisputed facts

 plus the court's resolution of disputed facts." Id. The party asserting federal court subject matter

 jurisdiction bears the burden of proof that jurisdiction exists. Id.

          Here, Guidry has not established that the parties are completely diverse. Both Waveland

 and LeBas Law Offices are corporations, and thus are citizens of their state of incorporation and

 the state of their principal place of business.2 Both are Louisiana corporations with their principal

 places of business in Louisiana. [Doc. 3 at Exhibit A] Plaintiff resides in Lafayette, Louisiana, and


 2
   LeBas Law Offices is designated as a professional law corporation (an “APLC"). An APLC is treated as a
 traditional corporation for purposes of diversity jurisdiction. See Rhino Shield Gulf S., LLC v. RSUI Grp., Inc., No.
 CV 18-11247, 2019 WL 142296, at *2 (E.D. La. Jan. 9, 2019).


                                                           3
Case 6:19-cv-01353-RRS-PJH Document 16 Filed 05/21/20 Page 4 of 5 PageID #: 107



 thus is a citizen of Louisiana for purposes of diversity jurisdiction. Stine, 213 F.2d at 448 (an

 individual’s "place of residence is prima facie the domicile" for purposes of diversity jurisdiction).

 Based on these undisputed jurisdictional facts, the parties are not completely diverse because there

 are Louisiana citizens on both sides of the controversy. McLaughlin, 376 F.3d at 353.3

          In his opposition to the motion to dismiss, Guidry again argues that he should be allowed

 to convert the jurisdictional basis for the case from diversity jurisdiction to federal question

 jurisdiction under 28 U.S.C. § 1331. Section 1331 confers jurisdiction to hear cases “arising under”

 the Constitution and federal statutes. However, neither Guidry’s complaint nor his opposition

 identify any Constitutional or statutory basis for his claims, and thus do not support federal

 question jurisdiction under section 1331.

                                                                III.
                                                         CONCLUSION

          The Court, therefore, GRANTS Defendants’ Motion to Dismiss under Rule 12(b)(1) of the

 Federal Rules of Civil Procedure on the grounds that the Court lacks subject matter jurisdiction

 over Guidry's claims. Because there is no subject matter jurisdiction over this case, the Court will

 not address Defendants’ merits argument under Rule 12(b)(6) that the complaint fails to state a




 3
   The Louisiana Secretary of State records filed by Defendants identifies Waveland’s principal place of business as
 located in Eunice, Louisiana, but also lists a “mailing” address and the address of several “directors” as Kennesaw,
 Georgia. [Doc. 3 at Exhibit A] These same documents, however, identify Waveland’s “principal office” and its
 President with a Louisiana address. [Id.] The Georgia address appears to be the address of Waveland’s corporate
 parent, which is not a party to this action. Its citizenship, therefore, does not factor into the question of whether the
 parties are diverse. “A subsidiary corporation which is incorporated as a separate entity from its parent corporation
 is considered to have its own principal place of business.” Burnside v. Sanders Associates, Inc. 507 F.Supp. 165
 (N.D. Tex. 1980), aff’d, 643 F.2d 389 (5th Cir. 1981) (citing 1 Moore's Federal Practice, P. 0.77(1-2) at 717.10
 (1979)). The exception to this rule is when “two corporate entities act as one, or are in fact one.” Freeman v.
 Northwest Acceptance Corp., 754 F.2d 553, 558 (5th Cir. 1985). In other words, are the entities alter egos? There is
 no such showing here and Guidry bears the burden of establishing that the Court has jurisdiction. Moreover, even if
 Waveland could be considered a Georgia citizen, defendant LeBas Law Offices is not diverse and destroys complete
 diversity.


                                                            4
Case 6:19-cv-01353-RRS-PJH Document 16 Filed 05/21/20 Page 5 of 5 PageID #: 108



 claim. Accordingly, Defendants’ Motion to Dismiss for failure to state a claim is DENIED AS

 MOOT. Guidry’s complaint is DISMISSED WITHOUT PREJUDICE.4

          THUS DONE AND SIGNED on this 21st day of May, 2020.




                                                  ____________________________________________
                                                           ROBERT R. SUMMERHAYS
                                                           U. S. DISTRICT JUDGE




 4
   Dismissal of a case on the grounds that the court lacks subject matter jurisdiction "is not a determination of the
 merits and does not prevent the plaintiff from pursuing a claim in a court that does have proper jurisdiction."
 Ramming, 281 F.3d at 161. Accordingly, claims dismissed for lack of subject matter jurisdiction should be
 dismissed without prejudice. Campos v. United States, 888 F.3d 724, 738 (5th Cir. 2018) (“The district court was
 without jurisdiction over Campos's FTCA claims; thus, it was without authority to dismiss the claims with prejudice
 because ‘[a] dismissal with prejudice is a final judgment on the merits’ of a case.”) (quoting Brooks v. Raymond
 Dugat Co. L C, 336 F.3d 360, 362 (5th Cir. 2003)). A dismissal for want of jurisdiction, however, “bars access to
 federal courts and is res judicata only of the lack of a federal court’s power to act.” Voisin’s Oyster House, Inc. v.
 Guidry, 799 F.2d 183, 188 (5th Cir. 1986).




                                                           5
